UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 21, 2011 DNB Financial Corporation (Exact name of registrant as specified in its charter) Pennsylvania 1-34242 23-2222567 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 4 Brandywine Avenue, Downingtown, Pennsylvania (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 269-1040 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01. Entry into a Material Definitive Agreement. On September21, 2011, DNB Financial Corporation (the "Registrant") entered into a letter agreement (the “Warrant Letter Agreement”), dated as of September 21, 2011, between the Registrant and the United States Department of the Treasury (“Treasury”). Pursuant to the Warrant Letter Agreement, the Registrant repurchased from Treasury the warrant to purchase 186,311 shares of the Registrant's common stock issued to Treasury in January 2009 under the Capital Purchase Program of the Emergency Economic Stabilization Act of 2008. The Registrant paid a purchase price of $458,000 for the warrant. The Warrant Letter Agreement is attached as Exhibit 10.1 hereto and is incorporated herein by reference. Item 9. 01. Financial Statements and Exhibits. (c) Exhibits. The following exhibit is furnished herewith: 10.1 Warrant Letter Agreement, dated as of September 21, 2011, between DNB Financial Corporation and the United States Department of the Treasury SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DNB Financial Corporation September 22, 2011 By: /s/ Gerald F. Sopp Name: Gerald F. Sopp Title: Chief Financial Officer and Executive Vice President ExhibitIndex Exhibit No. Description Warrant Letter Agreement, dated as of September 21, 2011, between DNB Financial Corporation and the United States Department of the Treasury
